Citation Nr: 0217987	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
osteoarthritis of the cervical spine, to include as 
secondary to the service-connected residuals, gunshot 
wound, right shoulder.

2.  Entitlement to service connection for osteoarthritis 
of the cervical spine, to include as secondary to the 
service-connected residuals, gunshot wound, right 
shoulder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 until 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.

The Board notes that in a statement received in December 
1999, the veteran appears to raise a separate issue of 
entitlement to service connection for osteoarthritis of 
the right shoulder.  In this regard, the Board notes that 
the service-connected residuals of a right shoulder 
gunshot wound have been consistently characterized as 
including arthritis since the initial award by rating 
decision in September 1991.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In an unappealed November 1994 rating decision, the RO 
denied service connection for osteoarthritis of the 
cervical spine, to include as secondary to service-
connected residuals, gunshot wound, right shoulder.

3.  The evidence added to the record subsequent to the 
November 1994 rating decision, when viewed in the context 
of the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

4.  The evidence of record does not demonstrate that the 
veteran's osteoarthritis of the cervical spine is causally 
related to active service, or to his service-connected 
residuals, gunshot wound, right shoulder.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision denying the 
veteran's claim of entitlement to service connection for 
osteoarthritis of the cervical spine, to include as 
secondary to service-connected residuals, gunshot wound, 
right shoulder, is final.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the November 1994 
rating decision is new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
osteoarthritis of the cervical spine, to include as 
secondary to the veteran's service-connected residuals, 
gunshot wound, right shoulder, have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 3.159 (effective prior to 
August 29, 2001).

3.  Osteoarthritis of the cervical spine was not incurred 
in or aggravated by active service, nor proximately due 
to, or the result of, the veteran's service-connected 
residuals, gunshot wound, right shoulder.  38 U.S.C.A. §§ 
1110, 1131, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran was initially granted service connection for 
residuals, gunshot wound, right shoulder, by a rating 
decision dated in September 1991.  He was assigned a 30 
percent rating, effective July 1991.

In August 1994, the veteran claimed entitlement to service 
connection for a neck condition, as secondary to his 
service-connected for residuals, gunshot wound, right 
shoulder.  Service connection for cervical spine 
osteoarthritis, to include as due to service-connected 
residuals of a right shoulder gunshot wound, was denied in 
a November 1994 rating decision.  The veteran filed a 
notice of disagreement in December 1994, but did not 
perfect an appeal following the issuance of a statement of 
the case, and the matter became final.  38 U.S.C.A. 
§ 7105.  By a statement dated in July 2001, the veteran 
again claimed entitlement to service connection for 
osteoarthritis of the cervical spine, as secondary to his 
gunshot wound.  

Barnett considerations

Due to the finality of the November 1994 rating decision, 
the Board finds that the veteran's claim of service 
connection for a neck condition as secondary to his 
service-connected residuals, gunshot wound, right 
shoulder, is more appropriately framed as set forth in the 
ISSUE portion of this decision.  This is significant to 
the Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett 
v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and 
material evidence has been presented.  In light of the 
determination contained herein reopening the claim, the 
veteran is not prejudiced by the Board's consideration of 
the new and material evidence issue in the absence of the 
RO's prior adjudication.

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), effective as to claims 
received on or after August 29, 2001, VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a June 2002 statement of the case 
apprised the veteran of the legal criteria for 
establishing a service connection claim, including the 
principles of secondary service connection.  Additionally, 
an earlier December 2001 letter also explained the type of 
evidence required for a successful claim.  That 
correspondence also noted what evidence was needed from 
the veteran and informed the veteran of what efforts the 
VA was undertaking with respect to his appeal and also 
detailed how he could further help in the development of 
his claim. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).


The Board finds that the RO has provided adequate 
assistance in the development of the veteran's service 
connection claim.  As a result of such assistance, the 
claims file contains service medical records, VA 
examinations dated November 1994, March 2000 and January 
2002.  Moreover, private examination reports from N.W.G., 
D.O. dated July 1991, September 1994, November 1994 are 
associated with the claims file.   Additionally, a July 
2001 letter, also written by N.W.G., D.O. is of record.  
The Board has reviewed the veteran's statements, as well 
as the medical evidence, and finds no references to any 
outstanding documents.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen 
a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If 
the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  If it is determined that new 
and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Service connection

According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to 
or the result of a service-connected disability.  
38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Factual background

The veteran's service medical records are negative for any 
complaints of, or treatment for, osteoarthritis of the 
neck.  The veteran had no musculoskeletal defects at the 
time of his entrance examination in June 1941.  At his 
November 1945 separation examination, a gunshot wound to 
the right shoulder was noted.  The examination was 
otherwise unremarkable.

A July 1991 examination report from private physician 
N.W.G., D.O. included a diagnosis of osteoarthritis of the 
cervical spine, worse on the right side.  

A VA examination report dated March 1993 noted subjective 
complaints of constant neck pain.  

A September 1994 examination report written by N.W.G., 
D.O. noted complaints of pain in the neck region.  
Objective findings included tenderness with limited motion 
in the right cervical region (C3-C6) on rotation.  The 
diagnoses included osteoarthritis of the cervical spine, 
worse on the right side (degenerative disc disease).  

Upon VA examination in November 1994, the veteran 
presented with complaints of pain and loss of motion in 
the cervical spine.  

X-rays taken in connection with the November 1994 VA 
examination revealed osteoarthritic changes of the 
cervical spine.  The VA examiner stated that those changes 
did not relate to the veteran's service-connected right 
shoulder injury.

In a July 2001 statement, N.W.G., D.O. opined there was a 
causal relationship between the veteran's gunshot injury 
and the subsequent development of osteoarthritis and 
cervical spine problems.  

The veteran was most recently examined by VA in January 
2002.  He complained of chronic stiffness and pain of the 
neck, particularly with any type of movement.  The veteran 
reported that cold weather exacerbated his neck pain.  
Following physical examination, the VA examiner concluded 
that there was no correlation between the veteran's in-
service gunshot wound and his neck problems.  The examiner 
observed that the veteran's service-connected gunshot 
wound involved injury to muscle groups II and III.  He 
further observed that palpation to those muscle groups did 
not elicit pain to the neck.  Only direct movement of the 
neck stimulated pain.  Therefore, he reasoned, the neck 
pain was unrelated to the service-connected gunshot wound.  
The examiner also noted that the veteran had engaged in a 
labor-intensive occupation as a log worker.  

Analysis

As noted earlier, the claim of service connection for a 
neck condition was finally decided in a November 1994 
rating decision.  Thus, a preliminary inquiry must be made 
as to whether the veteran has presented new and material 
evidence sufficient to reopen the claim. 

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
subsequent to the last final determination in November 
1994, the veteran submitted a July 2001 letter from 
N.W.G., D.O. which opined that the veteran's cervical 
spine problems related to his gunshot wound.  That letter 
is not cumulative or redundant.  Therefore, it is "new" 
under 38 C.F.R. § 3.156(a).  Moreover, that submission 
addressed the issue of a nexus between the veteran's 
current neck disability and his service-connected gunshot 
wound.  Therefore, such evidence bears directly and 
substantially upon the specific matter under 
consideration, and as such, the evidence is "material" 
under 38 C.F.R. § 3.156(a).  Both criteria having been 
met, the claim is reopened.

The Board will now adjudicate de novo service connection 
for osteoarthritis of the neck, to include as secondary to 
his service-connected gunshot wound.  

As previously stated, a successful service connection 
claim will contain the following three elements: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  Here, the evidence 
includes diagnoses of osteoarthritis of the cervical 
spine.  Thus, the requirement of a current disability has 
been established.  However, because no competent medical 
evidence links his osteoarthritis of the neck to an 
incident of active duty, service connection is not 
warranted on a direct basis.

The veteran's contention is that his present 
osteoarthritis of the cervical spine relates to his 
service-connected residuals, gunshot wound, right 
shoulder.  Thus, his theory of entitlement is that of 
secondary service connection. To successfully establish 
this claim, the evidence of record must contain a 
competent medical opinion of etiology stating that it is 
at least as likely as not that the veteran's 
osteoarthritis of the neck is attributable to his service-
connected gunshot wound.  Such an opinion can be found in 
the claims file.  

In a July 2001 letter, N.W.G., D.O. endorsed a causal 
relationship between the veteran's in-service right 
shoulder gunshot wound and his osteoarthritis of the 
cervical spine.  However, no basis for that conclusion was 
provided, lessening its probative value.  

Countering the opinion provided by N.W.G., D.O. was an 
opinion offered by the VA examiner in January 2002.  In 
contrast to N.W.G., D.O's opinion, the January 2002 
commentary by the VA examiner was well reasoned.  In 
concluding that that there was no correlation between the 
veteran's in-service gunshot wound and his neck problems, 
he offered a logical and persuasive explanation.  In 
short, the absence of pain upon manipulation of muscle 
groups II and III, the muscle groups affected by the 
service-connected gunshot wound, led the VA examiner to 
believe that the veteran's neck pain was unrelated to that 
gunshot injury.  Rather, only direct movement of the neck 
stimulated the pain.  As such, there is additionally no 
demonstration by competent evidence that service-connected 
right shoulder disability aggravated the neck disability 
for which service connection is sought.  The Board finds 
the January 2002 opinion of the VA examiner to be 
persuasive.

In sum, while the file contains a statement of etiology 
linking the veteran's osteoarthritis of the neck to his 
service-connected gunshot wound, the opinion is not shown 
to be accompanied by a supporting rationale.  Thus, it has 
diminished probative value.  The January 2002 VA 
examination convincingly explains why the present neck 
condition does not relate to service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  The preponderance of the evidence is 
against the claim for service connection for cervical 
spine disability.


ORDER

Service connection for osteoarthritis of the cervical 
spine, to include as secondary to the service-connected 
residuals, gunshot wound, right shoulder, is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

